Citation Nr: 1822815	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than October 30, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The Veteran filed several claims of service connection for acquired psychiatric disabilities, including PTSD and depression, in 2004, 2005, and 2007.

2. A rating decision issued in January 2008 denied the Veteran's claim to reopen the previously denied claim of service connection for PTSD; the Veteran was notified of this decision in January 2008.

3. The Veteran did not file a Notice of Disagreement with the January 2008 rating decision, nor did he submit any additional evidence or statements which pertained to the denial of service connection for PTSD prior to October 30, 2009.

4. The Veteran's correspondence of September 16, 2008 did not constitute a Notice of Disagreement, a claim reopen the denied claim, or additional evidence or argument with respect to the claim of service connection for PTSD.

5. The October 30, 2008 letter from VA to the Veteran in response to his September 16, 2008 correspondence was not a RO determination and did not affect the finality of the January 2008 rating decision.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to October 30, 2009 for the grant of service connection of PTSD have not been met.  38 U.S.C. §§ 5103, 5108, 5110, 7105 (2012); 38 C.F.R. §§ 3.109, 3.156, 3.400, 20.201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in December 2009.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issue on appeal, especially regarding claims for earlier effective dates.  As such, the Board will proceed with consideration of the Veteran's appeal.

Determining Effective Dates

The Veteran is currently service connected for PTSD with major depressive disorder, which has been rated as 100 percent disabling since the date of claim, October 30, 2009.  He seeks an earlier effective date for the grant of service connection.

Except as otherwise provided, the effective date of a grant of service connection or of a specific disability rating is based on the date of claim.  See generally 38 C.F.R. § 3.400.  Where the claim of service connection is filed more than one year after the date of service separation, the earliest effective date which may be assigned by law is the date the claim was received by VA.  38 C.F.R. § 3.400(b)(2).  Where the claim of service connection is a claim to reopen based on new and material evidence filed after an earlier denial, the effective date will be the date of claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(2).

A decision by VA with respect to entitlement to benefits is deemed final unless a notice of disagreement is filed within one year of receipt of the notification of the decision.  38 U.S.C. § 7105 (b), (c); cf. 38 C.F.R. § 3.156(b) (2017) (stating that new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim).  Prior to March 2015, a notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result.  38 U.S.C. § 7105(b); 38 C.F.R. § 20.201.

Factual Background

The record shows that the Veteran initially filed a claim of entitlement to an acquired psychiatric disability, to include depression, in November 2004 (Statement in Support of Claim, 11/04/2004; VA Form 21-526, 11/04/2004).  A rating decision issued in March 2005 denied service connection for depression (Rating Decision, 03/07/2005).  

A VA treatment record from June 2005 included several psychiatric disability diagnoses (Medical Treatment Record, 10/31/2005).  These included alcohol dependence with physiological dependence, nicotine dependence, cocaine dependence with physiological dependence, cannabis abuse in full remission, and depressive disorder not otherwise specified.  

In July 2005, the Veteran asked to add PTSD to his claim for an acquired psychiatric disability (Statement in Support, 07/11/2005).  A rating decision issued in October 2005 denied service connection for PTSD (Rating Decision, 10/31/2005).

A treatment note from March 2006 stated that the Veteran was referred to the PTSD clinic for a consultation (Medical Treatment Record, 07/10/2006).

A rating decision issues in October 2007 confirmed and continued the previous denial of service connection for PTSD (Rating Decision, 10/04/2007).

In November 2007, the Veteran submitted a statement regarding the stressors experienced in service which contributed to his diagnosis of PTSD (Statement in Support, 11/02/2007; Statement in Support for PTSD, 11/02/2007).

A rating decision issued in January 2008 stated that the Veteran's claim of service connection for PSTD remained denied (Rating Decision, 01/29/2008).

In April 2008, the Veteran was seen at VA and diagnosed with PTSD and alcohol dependency (CAPRI, 05/27/2010).  The provider at the time connected the diagnosis with the Veteran's report of having seen his friend killed by a shotgun blast while home on leave after basic training (CAPRI, 05/27/2010).

In July 2009, the Veteran was again seen for psychiatric treatment at VA (Medical Treatment Records, 10/30/2009).  The diagnoses at the time were alcohol dependence and depression, with a need to rule out a diagnosis of PTSD.  The Veteran submitted a copy of this record, which was received by the RO as a claim to reopen on October 30, 2009, is the basis for the assigned effective date.

In January 2010, the Veteran submitted another statement regarding the stressors he experienced while in service which he believed led to his PTSD (Statement in Support, 01/13/2010).

An August 2010 rating decision declined to reopen the Veteran's claim of service connection for PTSD because new and material evidence had not been submitted (Rating Decision, 08/31/2010).  The Veteran filed an appeal of this decision and service connection was ultimately granted in a November 2012 rating decision (notification in December 2012), with an assigned effective date of October 30, 2009.  This rating decision indicated that the date was picked because it was the date of receipt of the Veteran's reopened claim for service connection

Analysis

The Board has considered all of the evidence of record, to include the documents discussed above, and finds that there is no basis for an assignment of an effective date earlier than October 30, 2009, for the grant of service connection for PTSD.  The Veteran's claim of service connection was denied in January 2008 and the Veteran was duly notified.  The Board has considered the possibility that the Veteran might not have received the notification letter, particularly as it was sent to an address in Fort Lauderdale.  However, neither the Veteran nor his attorney have ever stated or implied that the January 2008 notification was not received.  In addition, the attorney's correspondence in July 2015 acknowledged the January 2008 decision and stated that the Veteran had been informed of his appeal rights to this decision (Third Party Correspondence, 07/22/2015).  Therefore, the Board finds there is no reason to believe the Veteran did not receive the January 2008 notice.

He did not file a Notice of Disagreement with the decision within one year, as was acknowledged by the attorney in July 2015 (Third Party Correspondence, 07/22/2015).  Nor did he submit any additional evidence or documentation which was relevant to his claim of service connection for PTSD.  

The Veteran's attorney has asserted, however that an inquiry by the Veteran on September 16, 2008, in which he referred to a "pending claim for compensation" and asked that his file be transferred to Florida (Third Party Correspondence, 07/22/2015, referencing Statement in Support of Claim, 09/16/2008).  Received shortly thereafter, but dated on the same date as the Veteran's inquiry, was a cover letter which referred to a claim for PTSD (Third Party Correspondence, 09/24/2008).  The attorney argued that the most reasonable interpretation of this inquiry was that the Veteran was misinformed as to whether he still had a pending claim for compensation despite the January 2008 decision.  In addition, the attorney conceded that this inquiry cannot be construed as a Notice of Disagreement.  Therefore, the attorney stated that it should be interpreted as a request to reopen a pending claim.  And he asserted that the letter sent by VA in response to this inquiry in October 2008 was both inadequate to address the inquiry (did not address the attempt to reopen his claim) and was a decision which denied the attempt to reopen the claim, in which case the Veteran had one year from the date of that decision to file a disagreement.

The Board finds that the October 30, 2008 correspondence from VA to the Veteran was just that, a letter to the Veteran.  This October 2008 correspondence informed the Veteran that a prior decision and notification in January 2008 had denied his claim and had informed him of his rights to appeal and the procedure for filing such an appeal (Notification Letter, 10/30/2008).  No action was taken on the Veteran's inquiry because he had not submitted any evidence or filed an appeal as directed in the January 2008 notification.  The Board finds that this October 2008 letter to the Veteran was informative or explanatory in nature and did not constitute a decision.  Because the letter did not make any findings regarding entitlement to any benefits and did not advise the Veteran of his right to appeal, it was not a decision by VA and could not operate to prevent the January 2008 decision from becoming final or start a new period of appeal.  Additionally, the Board notes that the Veteran had several months after the October 2008 VA correspondence to file a notice of disagreement with the identified January 31, 2008 decision.  See 38 C.F.R. § 20.302(a) (stating that a claimant must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her; otherwise, that determination will become final).  As such, the Veteran has until approximately January 31, 2009 to file a notice of disagreement.  However, the next correspondence from the Veteran/his representative is the petition to reopen the PTSD claim, received by VA in on October 30, 2009, the currently assigned effective date.

The Veteran's attorney argued that the only purpose the Veteran could have had in submitting the correspondence was to request that the claim be reopened (Third Party Correspondence, 07/22/2015).  A plain reading of the Veteran's September 16, 2008 correspondence does not indicate any intention to reopen the claim (Statement in Support, 09/16/2008).  Rather, it was information regarding the Veteran's change of address and a request to transfer his claims file to Florida.  To the extent that it assumed that the claim denied in January 2008 was still pending, the Veteran was in error.  The Veteran's mere reference to a pending claim does not operate to transform a denied claim to a pending claim where no additional information or argument or evidence is provided.  The Board finds that the Veteran's September 16, 2008 correspondence was not intended to reopen the claim denied in January 2008.

Under 38 C.F.R. § 3.400, the earliest date of service connection for a disability claimed more than one year after service separation is the date VA received the claim.  In this instance, because the Veteran had previously applied for service connection and been denied, the provisions of 38 U.S.C. § 7105 apply, and the earliest effective date is the date of claim to reopen.  That is the date which has been assigned here, October 30, 2009.  As explained above, the record and the pertinent laws and regulations do not establish any basis for awarding an earlier effective date.

In light of all of the considerations discussed, the Board finds that that the January 2008 rating decision became final.  The preponderance of the evidence is against the Veteran's claim for an earlier effective date.  As such, the benefit-of-the-doubt standard does not apply here.  38 U.S.C. § 5107(b).


ORDER

An effective date prior to October 30, 2009, for the grant of service connection for PTSD is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


